Citation Nr: 1440154	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error in a July 1970 rating decision that denied service connection for a psychosis.

[A separate Board decision addresses the issue of whether a December 31, 2001 decision of the Board should be revised or reversed due to finding that rating decisions of July 28, 1970 and September 24, 1970 denying service connection for a psychiatric disorder did not involve clear and unmistakable error.]


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Current jurisdiction resides with the RO in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO's July 28, 1970, rating decision which denied the Veteran's claim of entitlement to service connection for a nervous disorder, was subsumed on appeal, by the Board's December 2001 decision that found that rating decisions of July and September 1970, denying service connection for a psychiatric disorder did not involve clear and unmistakable error (CUE).  

2.  To the extent that the Veteran raises the issue of CUE in the July 28, 1970 rating decision, for a failure to grant service connection for a nervous disorder, this aspect of the decision was subsumed by the December 2001 Board decision.


CONCLUSION OF LAW

The July 28, 1970, RO rating decision has been subsumed by the Board's December 31, 2001 decision and cannot be challenged on the basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.105, 20.1104 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

By a rating action dated July 28, 1970, service connection for a nervous disorder was denied.  Following receipt of additional evidence, a rating decision dated September 24, 1970, confirmed the prior rating denial.  The Veteran did not appeal the rating decisions to the Board, and they became final.  

In July 1996, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for a psychosis and the case was remanded to the RO for additional development and adjudication of the claim on a de novo basis unless service connection for a psychosis was granted based on a clear and unmistakable error in the rating decisions.  Following the requested development, the RO in August 1997 granted service connection for schizo-affective disorder and assigned a 70 percent evaluation from the date of receipt of the Veteran's reopened claim in July 1992.  However, the RO continued its previous denial of the clear and unmistakable error claim.

In November 1997, the Veteran filed a claim of entitlement to a total rating based on unemployability due to service-connected disability.  In a rating decision dated the same month, the service-connected psychiatric disorder was evaluated as 100 percent disabling, effective from July 1992.  However, the claim of clear and unmistakable error in the rating decisions of July and September 1970 remained denied.  In a decision dated in February 1998, the Board affirmed the denial.

The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in July 2000, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision.  In a decision dated in December 2011, the Board determined that the rating decisions of July 28, 1970, and September 24, 1970, denying service connection for a psychiatric disorder did not involve CUE.  Essentially, the argument advanced by the Veteran and his attorney at the time of the 2001 Board decision was that the July and September 1970 rating decisions were clearly and unmistakably erroneous because the RO failed to properly apply VA regulations to the facts then of record and grant service connection for a psychosis on a presumptive basis.  There is no indication in the claims folder that the Veteran appealed the Board's decision to the Court.  The Board's decision is final.

In a statement dated in September 2005, the Veteran, through his attorney, raised the issue of CUE, in the July 28, 1970, RO rating decision, for failing to grant service connection for psychiatric disorder.  The September 1970 rating decision was not mentioned.  However, once again the Veteran and his attorney essentially contend that the July 1970 rating decision was clearly and unmistakably erroneous because the RO failed to properly apply VA laws and regulations to the facts then of record and grant service connection for a psychosis on a presumptive basis.  

The RO's failure to address an implied claim is an action that can be challenged through a motion of CUE.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Richardson v. Nicholson, 20 Vet. App. 64 (2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  When presented with such a request, VA must first give a full and sympathetic reading to the claimant's prior submissions to determine whether such a claim was reasonably raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however that claim must still be adjudicated.  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.  Richardson v. Nicholson, 20 Vet. App. 64 (2006).

Here, in a decision dated in December 2001, the Board determined that the rating decisions of July 28, 1970, and September 24, 1970, denying service connection for a psychiatric disorder did not involve CUE.  Therefore, that Board decision became final and binding on the Veteran based on the evidence then of record. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013). 

The December 2001 Board decision subsumed the July 1970 rating decision. Consequently, the Veteran's CUE motion necessarily implicates the Board's 2001 decision, inasmuch as that Board decision failed to find CUE in the July 1970 rating decision which denied service connection for a nervous disorder.  As mentioned on the title page, a separate Board decision addresses the issue of whether a December 31, 2001 decision of the Board should be revised or reversed due to finding that rating decisions of July 28, 1970 and September 24, 1970 denying service connection for a psychiatric disorder did not involve CUE.

An unappealed rating decision, reviewed on the merits by the Board, is subsumed in the Board decision and is not subject to a collateral attack via a claim of CUE.  See Manning v. Principi, 16 Vet. App 534, 540 (2002) (citing Donovan v. West, 158 F.3d 1377, 1381-82 (Fed. Cir. 1998)); Duran v. Brown, 7 Vet. App. 216, 224 (1994).  See also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).

In this case, the issue of CUE in the July 1970 RO rating decision which denied service connection for a nervous disorder was ultimately reviewed by the Board in December 2001.  Accordingly, this prior rating decision became subsumed in the December 2001 Board decision, and therefore cannot be contested based on an allegation of CUE.  See 38 C.F.R. § 20.1104. 

The Court has held that CUE claims which are denied based on the absence of legal merit or lack of entitlement under the law should be dismissed without prejudice. See Simmons v. Principi, 17 Vet. App. 104 (2003).  This is the situation here. Accordingly, to the extent the Veteran is alleging CUE in the July 1970 rating decision, his appeal is dismissed.



ORDER

The claim to revise the July 28, 1970 rating decision on the basis of clear and unmistakable error, for failure to grant service connection for a psychosis is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


